Petitioner is imprisoned by the sheriff of San Joaquin County by virtue of an information, filed in the superior court of said county, charging him with the commission of the crime of grand larceny. Petitioner claims that he was committed by the magistrate without probable cause and has sent with his petition a certified copy of the evidence taken before the committing magistrate.
We have given the evidence careful examination and are satisfied that it is sufficient to justify the magistrate in issuing the commitment.
The writ is denied.